Exhibit 10.1

 
 

--------------------------------------------------------------------------------

 



 


FIRST AMENDMENT TO
 
THIRD AMENDED AND RESTATED
 
CREDIT AGREEMENT
 
AND
 
THIRD AMENDED AND RESTATED
 
GUARANTY AND COLLATERAL AGREEMENT
 
Dated as of June 29, 2012
 
among
 
NORTHERN OIL AND GAS, INC.,
 
as Borrower,
 
ROYAL BANK OF CANADA,
 
as Administrative Agent,
 
and
 
The Lenders Party Hereto
 


 



 
 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND
THIRD AMENDED AND RESTATED GUARANTY AND COLLATERAL AGREEMENT
 
 
THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND THIRD
AMENDED AND RESTATED GUARANTY AND COLLATERAL AGREEMENT (this “Amendment”), dated
as of June 29, 2012, is by and among Northern Oil and Gas, Inc., a Minnesota
corporation (the “Borrower”), Royal Bank of Canada (the “Administrative Agent”),
and the Lenders party hereto.
 
Recitals
 
WHEREAS, the Borrower, the Administrative Agent and the other Lenders party
thereto entered into that certain Third Amended and Restated Credit Agreement,
dated as of February 28, 2012 (as the same may be amended, modified,
supplemented or restated from time to time, the “Credit Agreement”);
 
WHEREAS, the Borrower and the Administrative Agent entered into that certain
Third Amended and Restated Guaranty and Collateral Agreement, dated as of
February 28, 2012 (as the same may be amended, modified, supplemented or
restated from time to time, the “Guaranty Agreement”);
 
WHEREAS, the Borrower has requested an Interim Redetermination of the Borrowing
Base pursuant to Section 2.07(b)(i) of the Credit Agreement;
 
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement and the Guaranty Agreement as set forth
below; and
 
WHEREAS, the Administrative Agent and the Lenders are willing to (i) amend the
Credit Agreement and the Guaranty Agreement, (ii) redetermine the Borrowing Base
as provided herein, and (iii) take such other actions as provided herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
 
ARTICLE I
 
Definitions
 
Each capitalized term used in this Amendment and not defined herein shall have
the meaning assigned to such term in the Credit Agreement.
 
ARTICLE II
 
Amendments to Credit Agreement
 
Section 2.01 Amendments to Section 1.02 of the Credit Agreement.  The following
definitions are hereby amended and restated in their entirety or added where
alphabetically appropriate:
 
“Loan Documents” means this Agreement, the Notes, the Fee Letters, any Secured
Swap Agreement, any Treasury Management Agreement, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments and any other
agreement designated by the parties as a Loan Document.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
“Treasury Management Agreement” means any agreement regarding bank services
provided to the Borrower or any Subsidiary for commercial credit cards and
treasury management services, including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services with a Lender or an Affiliate of a
Lender.
 
ARTICLE III
 
Amendments to the Guaranty Agreement
 
Section 3.01 Amendment to Section 1.01 of the Guaranty Agreement.  The following
definitions are hereby amended and restated in their entirety as follows:
 
“Secured Documents” means the collective reference to the Credit Agreement, the
other Loan Documents, each Secured Swap Agreement, each Treasury Management
Agreement and any other document made, delivered or given in connection with any
of the foregoing.
 
“Secured Parties” means the collective reference to the Administrative Agent,
the Issuing Bank, any Lender, any Secured Swap Counterparty, and any Lender or
Affiliate of a Lender that is a party to a Treasury Management Agreement.
 
ARTICLE IV
 
Redetermination of the Borrowing Base
 
Section 4.01 Redetermination of the Borrowing Base. Notwithstanding the
requirements of Section 2.07 of the Credit Agreement, effective as of the date
hereof, the amount of the Borrowing Base shall be $300,000,000.00, subject to
further adjustments from time to time pursuant to Section 2.07, Section 8.13(c)
or Section 9.12(d) of the Credit Agreement. The redetermination of the Borrowing
Base pursuant to this Section 4.01 of this Amendment shall constitute an Interim
Redetermination made at the request of the Borrower.
 
ARTICLE V
 
Conditions Precedent
 
This Amendment shall become effective as of the date first referenced above when
and only when:
 
(a) the Administrative Agent shall have received duly executed counterparts of
this Amendment from the Borrower and each Lender, in such numbers as the
Administrative Agent or its counsel may reasonably request; and
 
(b) the Administrative Agent and the Lenders shall have received such upfront
fees as may be agreed to among the Borrower, the Administrative Agent and the
Lenders with respect hereto and all other fees due and payable on or prior to
the effectiveness hereof as provided in any Loan Document, including
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower under the Credit Agreement (including, without
limitation, the reasonable fees and expenses of counsel to the Administrative
Agent).
 
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
Representations and Warranties
 
The Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:
 
(a)           Each of the representations and warranties made by the Borrower
under the Credit Agreement and each other Loan Document is true and correct on
and as of the actual date of execution of this Amendment by the Borrower, as if
made on and as of such date, except for any representations and warranties made
as of a specified date, which are true and correct as of such specified date.
 
(b)           At the time of, and immediately after giving effect to, this
Amendment, no Default has occurred and is continuing.
 
(c)           The execution, delivery and performance by the Borrower of this
Amendment have been duly authorized by the Borrower.
 
(d)           This Amendment constitutes the legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
(e)           The execution, delivery and performance by the Borrower of this
Amendment (i) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority or any other third
Person (including the members or any class of directors of the Borrower or any
other Person, whether interested or disinterested), nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except (a) such as have been obtained or made and are in
full force and effect, and (b) the Borrower may need to file a current report on
Form 8-K with the SEC disclosing this Amendment, (ii) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or their Properties, or give rise to a right thereunder to require
any payment to be made by the Borrower or such Subsidiary and (iv) will not
result in the creation or imposition of any Lien on any Property of the Borrower
or any of its Subsidiaries (other than the Liens created by the Loan Documents).
 
ARTICLE VII
 
Miscellaneous
 
Section 7.01 Credit Agreement in Full Force and Effect as Amended.  Except as
specifically amended hereby, the Credit Agreement and other Loan Documents shall
remain in full force and effect and are hereby ratified and confirmed as so
amended.  Except as expressly set forth herein, this Amendment shall not be
deemed to be a waiver, amendment or modification of any provisions of the Credit
Agreement or any other Loan Document or any right, power or remedy of the
Administrative Agent or the Lenders, or constitute a waiver of any provision of
the Credit Agreement or any other Loan Document, or any other document,
instrument and/or agreement executed or delivered in connection therewith or of
any Default or Event of Default under any of the foregoing, in each case whether
arising before or after the date hereof or as a result of performance hereunder
or thereunder.  This Amendment also shall not preclude the future exercise of
any right, remedy, power, or privilege available to the Administrative Agent
and/or the Lenders whether under the Credit Agreement, the other Loan Documents,
at law or otherwise.  All references to the Credit Agreement and the Guaranty
Agreement shall be deemed to mean the Credit Agreement and the Guaranty
Agreement as modified hereby.  The parties hereto agree to be bound by the terms
and conditions of the Credit Agreement and Loan Documents as amended by this
Amendment, as though such terms and conditions were set forth herein.  Each
reference in the Credit Agreement and the Guaranty Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of similar import shall
mean and be a reference to the Credit Agreement and the Guaranty Agreement, as
the case may be, as amended by this Amendment, and each reference herein or in
any other Loan Documents to the “Credit Agreement” or the “Guaranty Agreement”
shall mean and be a reference to the Credit Agreement or the Guaranty Agreement,
as the case may be, as amended and modified by this Amendment.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
Section 7.02 GOVERNING LAW.  THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.
 
Section 7.03 Descriptive Headings, Etc.  The descriptive headings of the
sections of this Amendment are inserted for convenience only and shall not be
deemed to affect the meaning or construction of any of the provisions
hereof.  The statements made and the terms defined in the recitals to this
Amendment are hereby incorporated into this Amendment in their entirety.
 
Section 7.04 Entire Agreement.  This Amendment and the documents referred to
herein represent the entire understanding of the parties hereto regarding the
subject matter hereof and supersede all prior and contemporaneous oral and
written agreements of the parties hereto with respect to the subject matter
hereof.
 
Section 7.05 Loan Document.  This Amendment is a Loan Document executed under
the Credit Agreement, and all provisions in the Credit Agreement pertaining to
Loan Documents apply hereto.
 
Section 7.06 Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute but one agreement.  Delivery of an executed counterpart of the
signature page of this Amendment by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart thereof.
 
Section 7.07 Successors.  The execution and delivery of this Amendment by any
Lender shall be binding upon each of its successors and assigns.
 


 
[Remainder of page intentionally left blank.]
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first written
above.
 
NORTHERN OIL AND GAS, INC., as the Borrower
 
By:           /s/ Thomas W.
Stoelk                                                                
Name:      Thomas W. Stoelk
Title:        Chief Financial Officer





Signature Page
First Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA, as Administrative Agent and a Lender




By:   /s/ Ann Hurley            
Name:       Ann Hurley  
Title:         Manager, Agency




SUNTRUST BANK, as a Lender




By:   /s/ Yann Pirio                   
Name:       Yann Pirio
Title:         Director




BMO HARRIS FINANCING, INC., as a Lender




By:           /s/ Kevin Utsey            
Name:      Kevin Utsey
Title:        Director




KEYBANK N.A., as a Lender




By:           /s/ Craig Hanselman      
Name:      Craig Hanselman
Title:        Vice President




U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:           /s/ Daniel K. Hansen      
Name:      Daniel K. Hansen
Title:        Vice President




BANK OF SCOTLAND plc, as a Lender




By:           /s/ Julia R. Franklin       
Name:      Julia R. Franklin
Title:        Vice President


 
 
Signature Page
First Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender




By:           /s/ Matthew Molero      
Name:      Matthew Molero
Title:        Vice President




BOKF, NA dba BANK OF OKLAHOMA, as a Lender




By:           /s/ Guy C. Evangelista    
Name:      Guy C. Evangelista
Title:        Senior Vice President




BRANCH BANKING AND TRUST COMPANY, as a Lender




By:           /s/ Parul June                    
Name:      Parul June
Title:        Vice President




CADENCE BANK, N.A., as a Lender




By:           /s/ Eric Broussard            
Name:      Eric Broussard
Title:        Senior Vice President




MACQUARIE BANK LIMITED, as a Lender




By:          /s/ Christian Coles           
Name:     Christian Coles
Title:       Division Director


By:           /s/ Joel Outlaw                
Name:      Joel Outlaw
Title:        Associate Director, Legal Risk Management















Signature Page
First Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
